IN THE SUPREME COURT OF IOWA

                                  No. 20–0396

              Submitted February 22, 2022—Filed June 10, 2022


FERNANDO SANDOVAL,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Joseph Seidlin,

Judge.



      Appellant appeals from the dismissal of his application for postconviction

relief as barred by the statute of limitations and challenges the constitutionality

of his sentence to life imprisonment. AFFIRMED.



      McDonald, J., delivered the opinion of the court, in which Christensen,

C.J., and Waterman, Mansfield, Oxley, and McDermott, JJ., joined. Appel, J.,

filed an opinion concurring in part and dissenting in part.



      Jessica Maffitt of Benzoni Law Office, P.L.C., Des Moines, for appellant.



      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney
                         2


General, for appellee.
                                         3


McDONALD, Justice.

      In February 2005, Fernando Sandoval was convicted of two counts of

first-degree murder and two counts of attempted murder. He was sentenced to

serve concurrent terms of life imprisonment without the possibility of parole for

the murder convictions and twenty-five years’ imprisonment for the attempted

murder convictions. Sandoval unsuccessfully challenged his convictions on

direct appeal and in three different applications for postconviction relief. This

appeal arises out of the dismissal of Sandoval’s fourth application for

postconviction relief, which the district court held was barred by the three-year

statute of limitations set forth in Iowa Code section 822.3 (2019). Sandoval

contends the district court erred in dismissing his fourth application for

postconviction relief. He also asserts a new claim on appeal. He contends that

because he was only nineteen at the time he murdered two people, his mandatory

life sentences without the possibility of parole violate the federal and state

constitutional prohibitions against “cruel and unusual punishment.” U.S. Const.

amend. VIII; Iowa Const. art. I, § 17.

                                         I.

      Generally, an application for postconviction relief “must be filed within

three years from the date the conviction or decision is final or, in the event of an

appeal, from the date the writ of procedendo is issued.” Iowa Code § 822.3. In

Allison v. State, this court held that a second application for postconviction relief

filed beyond the three-year-limitations period would relate back to the filing of

the first application and be considered timely if three conditions were met: (1) the
                                          4


first application was timely filed; (2) the second application alleged prior

postconviction counsel provided ineffective assistance in presenting the first

application; and (3) the second application was “filed promptly after the

conclusion of the first [postconviction relief] action.” 914 N.W.2d 866, 891 (Iowa

2018). Subsequently, the general assembly amended section 822.3 and

abrogated Allison. 2019 Iowa Acts ch. 140, § 34 (codified at Iowa Code § 822.3

(2020)). Effective July 1, 2019, section 822.3 provides that “[a]n allegation of

ineffective assistance of counsel in a prior case under this chapter shall not toll

or extend the limitation periods in this section nor shall such claim relate back

to a prior filing to avoid the application of the limitation periods.” Id.

      Sandoval has repeatedly challenged his convictions since 2005. He

pursued a direct appeal after being sentenced, and the court of appeals affirmed

his convictions. State v. Sandoval, No. 05–0426, 2006 WL 3018152, at *6 (Iowa

Ct. App. Oct. 25, 2006). Procedendo issued on November 21, 2006. Sandoval

filed his first application for postconviction relief in June 2007. The application

was dismissed on the merits in December 2008, and this court dismissed the

appeal as frivolous. Sandoval filed two additional applications for postconviction

relief in May 2012 and January 2016, both of which were dismissed as

time-barred. The court of appeals affirmed both dismissals. See Sandoval v.

State, No. 16–1875, 2018 WL 2727690, at *2 (Iowa Ct. App. June 6, 2018);

Sandoval v. State, No. 14–0341, 2015 WL 1849404, at *2 (Iowa Ct. App. Apr. 22,

2015). And in April 2015, Sandoval filed a motion for new trial in the underlying

criminal case, which was denied.
                                         5


      At issue in this case is Sandoval’s fourth application for postconviction

relief. Sandoval filed the application on July 8, 2019, after the effective date of

the amendments to Iowa Code section 822.3. In his application, Sandoval alleged

his trial counsel provided ineffective assistance in failing to investigate the

qualifications of Sandoval’s translator at trial, in failing to investigate the case,

and in failing to challenge questionable jury instructions. He further alleged that

his appellate counsel and first postconviction counsel provided ineffective

assistance in failing to raise these claims. The district court dismissed the

application as time-barred pursuant to section 822.3. The district court rejected

the contention that Allison provided Sandoval with relief. The district court

concluded that the amendment to section 822.3 abrogated Allison. In addition,

the district court concluded that Allison was not applicable because the

application for postconviction relief was Sandoval’s fourth, not his second, and

because Sandoval did not promptly file his fourth application after the

conclusion of the first postconviction relief action. Finally, the district court

rejected Sandoval’s contention that new evidence excused the otherwise

untimely application.

      The district court did not err in concluding Sandoval’s fourth application

for postconviction relief was barred by the statute of limitations. With respect to

Sandoval’s direct appeal, procedendo issued on November 21, 2006. Sandoval’s

fourth application, filed in July 2019, is outside the three-year statute of

limitations. And Allison does not provide Sandoval with any relief. As the district

court correctly explained, Allison was abrogated by the amendment to
                                        6


section 822.3, effective July 1, 2019, and Sandoval filed his application on

July 8.

      Sandoval contends the amendment abrogating Allison is not applicable

here because he mailed his fourth application for postconviction relief on

June 27, 2019, prior to the effective date of the amendment. Sandoval asserts

that under the “prison mailbox rule,” his application should be deemed filed on

the date he placed the application in the prison mail system. See, e.g., Moore v.

United States, 173 F.3d 1131, 1135 (8th Cir. 1999) (stating a filing “is deemed

timely filed when an inmate deposits the notice in the prison mail system prior

to the expiration of the filing deadline”). Iowa has not adopted the prison mailbox

rule, and we need not decide whether to do so here.

      Even if Sandoval’s fourth application should be deemed filed on the date

he placed it in the prison mail system, Allison would still not provide him with

any relief. Allison held only that a second application for postconviction relief

could relate back to a timely filed first application. See 914 N.W.2d at 891. The

court of appeals repeatedly has reached the same conclusion. See, e.g., Dixon v.

State, No. 19–1886, 2021 WL 1907152, at *2 (Iowa Ct. App. May 12, 2021)

(collecting cases that hold Allison applies only to a second postconviction relief

application and not to third or subsequent applications). But this is Sandoval’s

fourth application. See Garcia v. State, No. 20–0883, 2022 WL 108561, at *3

(Iowa Ct. App. Jan. 12, 2022) (“Since this is [applicant’s] fourth PCR application,

Allison is inapplicable.”) In addition, Allison held a later-filed application only

related back if filed “promptly” after the conclusion of the first preceding. See
                                        7


Allison, 914 N.W.2d at 891. Sandoval’s first application for postconviction relief

was dismissed on December 31, 2008, and his appeal of that dismissal was

dismissed as frivolous in 2010. The dismissal of his second application was

affirmed on appeal in 2015, and the dismissal of his third application was

affirmed on appeal in 2018. Sandoval’s fourth application for postconviction

relief was not filed promptly after the conclusion of his first, second, or third

applications for postconviction relief. The court of appeals repeatedly has held

that a delay of more than six months is not prompt. See, e.g., Garcia, 2022 WL

108561, at *4 (“While ‘promptly’ is not defined in Allison, our court has

previously held that delays of ‘more than six months,’ ‘almost six months,’ and

even so little as one hundred twenty-one days are too long to meet the

promptness requirement of Allison.” (footnotes omitted)); Polk v. State, No. 18–

0309, 2019 WL 3945964, at *2 (Iowa Ct. App. Aug. 21, 2019) (six-month delay

in filing second postconviction relief application held not prompt). We agree.

      Sandoval further contends constitutional principles of equal protection

and due process require that he be allowed to pursue his untimely fourth

application for postconviction relief notwithstanding the statute of limitations.

Sandoval failed to raise these issues in the district court, and the district court

did not rule on these constitutional challenges. These challenges are thus not

preserved for appellate review, and we will not consider them for the first time

on appeal. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“When a

district court fails to rule on an issue properly raised by a party, the party who

raised the issue must file a motion requesting a ruling in order to preserve error
                                         8


for appeal.”); State v. Webb, 516 N.W.2d 824, 828 (Iowa 1994) (“We may not

consider an issue that is raised for the first time on appeal, ‘even if it is of

constitutional dimension.’ ” (quoting Patchette v. State, 374 N.W.2d 397, 401

(Iowa 1985))).

                                         II.

      For the first time on appeal, Sandoval argues that his mandatory life

sentences without the possibility of parole are illegal because they constitute

cruel and unusual punishment in violation of the Eighth Amendment to the

United States Constitution and article I, section 17 of the Iowa Constitution.

“Where, as here, the claim is that the sentence itself is inherently illegal, whether

based on constitution or statute . . . the claim may be brought at any time.”

State v. Bruegger, 773 N.W.2d 862, 872 (Iowa 2009). This includes claims

brought for the first time on appeal. See id. at 870–72. We exercise our discretion

to address the merits of Sandoval’s challenge to his sentences.

      “It is important to clarify the terminology of cruel and unusual punishment

jurisprudence.” State v. Oliver, 812 N.W.2d 636, 639 (Iowa 2012). The “lexicon

for [cruel and unusual punishment] analysis no longer includes the terms ‘facial

challenge’ and ‘as-applied challenge.’ ” Id. at 639–40. “Instead, the defendant

must challenge his sentence under the ‘categorical’ approach or make a ‘gross

proportionality challenge to [the] particular defendant’s sentence.’ ” Id. at 640

(alteration in original) (quoting Graham v. Florida, 560 U.S. 48, 61 (2010)).

“Under the categorical approach, the question is whether a particular sentencing

practice violates the Eighth Amendment” or article I, section 17. Id. Under a gross
                                           9


proportionality approach, a defendant is allowed to challenge his sentence by

“emphasizing the specific facts of the case.” Id. at 648–49 (quoting Bruegger, 773

N.W.2d at 884).

      It is not readily apparent whether Sandoval is asserting a gross

disproportionality challenge or categorical challenge to his sentences. On the one

hand, Sandoval asserts that his sentence was “grossly disproportionate due to

the gravity of the offense and the harshness of the sentence.” On the other hand,

Sandoval repeatedly asserts that his life sentences are inherently illegal. The

substance of his argument is that the “imposition of a mandatory minimum

sentence for a teenage offender is inherently grossly disproportionate.” This

appears to be more of a categorical challenge to a particular sentencing practice;

namely, the imposition of a mandatory sentence of life imprisonment without the

possibility of parole on teenage offenders. We thus treat Sandoval’s challenge as

a categorical challenge to the sentencing practice of imposing mandatory life

sentences without the possibility of parole on nonjuvenile teenage offenders

convicted of murder in the first degree.

      Sandoval’s categorical challenge arises out of recent decisions of the

United States Supreme Court and this court creating categorical rules regarding

the sentencing of juvenile offenders. In Roper v. Simmons, the Supreme Court

held the “Eighth and Fourteenth Amendments forbid imposition of the death

penalty on offenders who were under the age of 18 when their crimes were

committed.” 543 U.S. 551, 578 (2005). In Graham v. Florida, the Court held the

Federal Constitution “prohibits the imposition of a life without parole sentence
                                        10


on a juvenile offender who did not commit homicide. A State need not guarantee

the offender eventual release, but if it imposes a sentence of life it must provide

him or her with some realistic opportunity to obtain release before the end of

that term.” 560 U.S. at 82. And in Miller v. Alabama, the Court held the Federal

Constitution prohibited juveniles convicted of a homicide offense from being

sentenced to a mandatory term of lifetime incarceration without the possibility

of parole. 567 U.S. 460, 489 (2012). Under federal law, before a court can impose

on a juvenile offender what would otherwise be a mandatory term of lifetime

incarceration without the possibility of parole, the court must first conduct an

individualized sentencing hearing considering five mitigating factors. Those

factors are

      (1) the age of the offender and the features of youthful behavior, such
      as “immaturity, impetuosity, and failure to appreciate risks and
      consequences”; (2) the particular “family and home environment”
      that surround the youth; (3) the circumstances of the particular
      crime and all circumstances relating to youth that may have played
      a role in the commission of the crime; (4) the challenges for youthful
      offenders in navigating through the criminal process; and (5) the
      possibility of rehabilitation and the capacity for change.

State v. Lyle, 854 N.W.2d 378, 404 n.10 (Iowa 2014) (quoting Miller, 567 U.S. at

477–78).

      This court subsequently applied and extended the Supreme Court’s

categorical rules regarding the sentencing of juvenile offenders. See State v.

Roby, 897 N.W.2d 127 (Iowa 2017); State v. Sweet, 879 N.W.2d 811 (Iowa 2016);

State v. Louisell, 865 N.W.2d 590 (Iowa 2015); State v. Seats, 865 N.W.2d 545

(Iowa 2015); Lyle, 854 N.W.2d 378; State v. Ragland, 836 N.W.2d 107 (Iowa

2013); State v. Pearson, 836 N.W.2d 88 (Iowa 2013); State v. Null, 836 N.W.2d
                                        11


41 (Iowa 2013). Of particular relevance here is State v. Lyle, in which this court

held that “all mandatory minimum sentences of imprisonment for youthful

offenders are unconstitutional under the cruel and unusual punishment clause

in article I, section 17 of our constitution.” 854 N.W.2d at 400. Also of relevance

is State v. Sweet, which created “a categorical rule that juvenile offenders may

not be sentenced to life without the possibility of parole under article I,

section 17 of the Iowa Constitution.” 879 N.W.2d at 839.

      While Sandoval recognizes that the precedents in this area involved the

creation of categorical rules relating only to the sentencing of offenders who were

juveniles at the time of the offense conduct, he argues the rationale underlying

the categorical rules is equally applicable to teenage adult offenders. We disagree

and conclude Sandoval is not entitled to relief on the federal or state

constitutional challenges to his sentence. In Dorsey v. State, filed today, we

rejected the same request to extend our juvenile sentencing jurisprudence to

adult offenders. __ N.W.2d __, __ (Iowa 2022). Our precedents in this area have

“no application to sentencing laws affecting adult offenders.” Id. at __ (quoting

Lyle, 854 N.W.2d at 403). This “bright-line constitutional distinction between

juvenile offenders and adult offenders for the purposes of article I, section 17 has

been clear from the outset.” Id. at ____. This bright line is “drawn in our law by

necessity and . . . incorporated into the jurisprudence we have developed to

usher the Iowa Constitution through time.” Id. at __ (quoting Lyle, 854 N.W.2d

at 403). For the same reasons, Sandoval’s claim under the Eighth Amendment

also fails. See, e.g., United States v. Marshall, 736 F.3d 492, 500 (6th Cir. 2013)
                                        12


(“Considerations of efficiency and certainty require a bright line separating

adults from juveniles. For purposes of the Eighth Amendment, an individual’s

eighteenth birthday marks that bright line.”); United States v. Rita, 80 M.J. 559,

561 (A.F. Ct. Crim. App. 2020) (“Considering Appellant was not a juvenile facing

confinement for life or an adult facing the death penalty, he falls outside the

established categories of mandatory minimum punishments which have been

found to violate the Eighth Amendment.”), review denied, 80 M.J. 363 (C.A.A.F.

2020).

                                        III.

        Sandoval was nineteen at the time he committed two murders in the first

degree. His concurrent mandatory sentences of lifetime incarceration without

the possibility of parole for committing these offenses are not categorically

prohibited by either the Federal Constitution or state constitution.

        AFFIRMED.

        All justices concur except Appel, J., who concurs in part and dissents in

part.
                                           13


                                                      #20–0396, Sandoval v. State

APPEL, Justice (concurring in part and dissenting in part).

      In 2005, Sandoval was convicted of two counts of first-degree murder and

two counts of attempted murder. He was sentenced to life in prison without

possibility of parole for the murder convictions and twenty-five years

imprisonment on the attempted murder charges.

      In this case, Sandoval claimed before the postconviction-relief court that

he was denied effective assistance of counsel at his 2005 trial and that because

he   received   ineffective   assistance    in   subsequent   postconviction-relief

proceedings, he can now bring an ineffective-assistance claim outside the three-

year statute of limitations established in Iowa Code section 822.3 under the

principles announced in State v. Allison, 914 N.W.2d 866 (Iowa 2018).

      On appeal, Sandoval raises a new claim, challenging his sentence to life in

prison without possibility of parole as amounting to cruel and unusual

punishment under article I, section 17 of the Iowa Constitution.

      I. Proper Disposition of Sandoval’s Postconviction-Relief Claim.

      A. Allison-type Claim. The State raises a number of arguments to defeat

Sandoval’s Allison claim. First, the State argues that an Allison claim does not

exist beyond a challenge to the ineffectiveness of counsel in his first action for

postconviction relief. Second, the State argues that even if Allison might apply,

Sandoval did not file his current postconviction-relief action until almost a year

after Allison was decided. Such a filing, according to the State, cannot be

considered to have been made “promptly” after Allison opened the possibility of
                                         14


attacking serial ineffective-assistance claims. Third, the State argues that

Sandoval does not have a claim under Allison because his filing occurred on July

8, 2019, several days after the legislative override of the decision that took effect

on July 1, 2019. The State asserts that any effort to claim a June 27 filing date

as a result of the prison mailbox rule fails because Sandoval has failed to present

any evidence indicating the date the petition was placed in the hands of prison

officials.

       The State is correct, of course, that Allison itself involved a challenge to

the ineffectiveness of trial counsel and first postconviction-relief counsel. It did

not expressly deal with the problem of successive filings. Nonetheless, I would

not categorically bar an Allison-type challenge for successive filings if the

defendant asserts that trial counsel was ineffective and each successive counsel

has been ineffective. In short, Allison-type principles apply where a defendant

alleges that his trial counsel was ineffective and claims all subsequent

postconviction-relief counsel have been ineffective in prosecuting that claim. If a

first postconviction lawyer abandons their client and permits dismissal for lack

of prosecution, and is followed by a second postconviction counsel who provides

similar nonperformance resulting in dismissal, should not equitable tolling apply

to a third postconviction action brought by competent counsel? Isn’t the harm

from successive ineffective assistance in postconviction relief the same in this

circumstance as in Allison?

       A question arises here whether Sandoval has promptly filed his most

recent postconviction-relief action. As everyone recognizes, Sandoval could not
                                          15


file such a claim under Dible v. State, 557 N.W.2d 881, 886 (Iowa 1996) (en banc),

abrogated on other grounds by Harrington v. State, 659 N.W.2d 509 (Iowa 2003).

Thus, the earliest he could have filed his claim would have been June 29, 2018,

the date of the Allison decision. Sandoval filed his claim on June 27, 2019, about

a year after the Allison decision was announced. Is that “prompt” under Allison?

         The notion of promptness depends upon the circumstances presented.

Here, Sandoval was not alerted to the need to file another postconviction-relief

petition by an adverse ruling in a case of his that would raise a red flag, but only

in a case involving a stranger. Because of this factor, and because of his limited

ability to interact with the legal system due to his incarceration, a case can be

made that Sandoval is entitled to some play in the joints on the issue of

promptness.

         But the dispositive question here is whether Allison applied to Sandoval in

light of legislative action that all parties agree was designed to overrule Allison.

See 2019 Iowa Acts ch. 140, § 34 (codified at Iowa Code § 822.3 (2020)). The

statute took effect on July 1, 2019. Sandoval’s petition in this case was filed on

July 8, 2019. If July 8 is the date of filing, then the repeal of Allison by the

legislature would apply to Sandoval’s case, and he would not have an Allison-type

claim.

         The State sought dismissal of Sandoval’s Allison claim on this ground.

Sandoval’s counsel did not file a resistance. At the hearing on the State’s motion

to dismiss, the attorney for Sandoval stated that Sandoval’s postconviction-relief

petition was filed on July 8. Sandoval’s postconviction-relief counsel did not
                                        16


mention the prison mailbox rule that was embraced by the United States

Supreme Court in Houston v. Lack, 487 U.S. 266, 270 (1988), and adopted in

numerous state jurisdictions. See, e.g., State v. Rosario, 987 P.2d 226, 228 (Ariz.

App. 1999) (“A pro se prisoner is not in a position to make sure that his notice of

appeal is timely filed. He cannot personally file the notice with the clerk of the

court nor can he directly place the notice in the hands of the United States Postal

Service.”); Sykes v. State, 757 So. 2d 997, 1000–01 (Miss. 2000) (en banc)

(adopting the Houston prison mailbox rule); Woody v. State, 833 P.2d 257, 260

(Okla. 1992) (applying the Houston prison mailbox rule, noting that “a rule other

than the mailbox rule for incarcerated pro se prisoners would interject a degree

of arbitrariness which could sabotage equal protection and equal access to the

courts”). But see Carr v. State, 554 A.2d 778, 779–80 (Del. 1989) (per curiam)

(rejecting the Houston prison mailbox rule). The district court entered its order

dismissing the petition in part because of the overruling of Allison by the

legislature.

      Then, in a 1.904 motion, Sandoval’s counsel for the first time raised the

prison mailbox rule. See Iowa R. Civ. P. § 1.904(2). Counsel asserted in its brief

that Sandoval “mailed the documents to the court on June 27, 2019 by placing

them in the prison mailbox timely and in good faith, and paid extra for a

signature guarantee card to preserve his mailing date.” No affidavit or evidentiary

support was attached.

      Ordinarily, we have held that a 1.904 motion is not designed to raise new

issues but only to alert the district court to rule upon an issue previously
                                        17


presented to the court. Winger Contracting Co. v. Cargill, Inc., 926 N.W.2d 526,

543 (Iowa 2019) (reiterating a motion under the precursor to rule 1.904(2) is not

a vehicle for a wholly new argument and cannot be a replacement of the

requirement to preserve error). The record shows that Sandoval’s lawyer did not

raise the issue in any pleading or at the hearing on the motion to dismiss. In

Homan v. Branstad, we stated that a 1.904 motion that asks the district court to

amend or enlarge its ruling “based solely on new evidence is generally improper.”

887 N.W.2d 153, 161 (Iowa 2016); see also McKee v. Isle of Capri Casinos, Inc.,

864 N.W.2d 518, 525 (Iowa 2015) (“Generally speaking, a party cannot use a rule

1.904(2) motion to introduce new evidence.”). So even if an affidavit or some other

evidence had been presented, it would not have been proper under our caselaw.

Under the circumstances, Sandoval’s prison mailbox claim was not preserved.

And because of that, Allison is not applicable.

      B. Due Process and Equal Protection Arguments. Sandoval also raises

due process and equal protection claims on appeal. The State argues that these

claims are not preserved. The State is correct that Sandoval’s lawyer did not

preserve the due process and equal protection claims in the district court. As

noted, postconviction-relief counsel did not file a written resistance to the motion

to dismiss. And, at the hearing, Sandoval’s counsel simply stated, “I don’t believe

that the amendments to the post-conviction relief statute are constitutional

under the Iowa constitution.” We have generally held that a mere assertion of

“unconstitutionality” does not preserve a claim. State v. Hernandez-Lopez, 639

N.W.2d 226, 234 (Iowa 2002). And we have recently stated that “A party cannot
                                           18


preserve error for appeal by making only general reference to a constitutional

provision in the district court and then seeking to develop the argument on

appeal.” Taft v. Iowa District Court, 828 N.W.2d 309, 322–23 (Iowa 2013).

Further, Sandoval made no effort to seek an expanded ruling under rule 1.904.

Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (holding that in order to

preserve error on appeal where the trial court fails to rule, a motion requesting

a ruling is required to preserve error).

      In a reply brief, Sandoval asserts that the ordinary issue preservation rules

do not apply to claims of ineffective assistance of counsel. But in Sandoval’s main

brief, no claim was made that current trial counsel was ineffective for failure to

develop the constitutional claims or failing to obtain a rule 1.904 ruling. Here,

Sandoval for the first time is raising ineffective assistance in his reply brief. But

we have held that new issues cannot be raised on appeal for the first time in a

reply brief. Hills Bank & Tr. Co. v. Converse, 772 N.W.2d 764, 770–71 (Iowa

2009). Exceptions to this rule are not present here. Villa Magana v State, 908

N.W.2d 255, 259–260 (Iowa 2018) (per curiam) (exceptions include challenge to

illegal sentence and structural error where an argument was presented for the

first time in a reply brief but the State had addressed the argument in its brief).

      II. Cruel and Unusual Punishment.

      The second issue in this case, as I see it, is whether Sandoval is entitled

to a hearing in district court on the question of whether his sentence to life

without possibility of parole for crimes committed when he was nineteen

amounts to cruel and unusual punishment. For the reasons expressed in Dorsey
                                        19


v. State, ___N.W.2d ___, ___ (Iowa 2022) (Appel, J., dissenting), I would remand

this matter to the district court for a hearing on the issue.